           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 1 of 6



 1   JOHN W. TOWER, ESQ. #106425
 2
     LAW OFFICE OF JOHN W. TOWER
     2211 Encinitas Blvd., 2nd Floor
 3   Encinitas, CA 92024
     (760) 436-5589 / Fax (760) 479-0570
 4

 5   Attorneys for Plaintiff
     Summit Estate, Inc.
 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
10                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11   SUMMIT ESTATE, INC., a California                      )    Case No.: 5:20-cv-04697-EJD
     corporation                                            )
12
                     Plaintiff,                             )
13           vs.                                            )
                                                                 PLAINTIFF SUMMIT ESTATE’S
                                                            )
14   CIGNA HEALTH AND LIFE INSURANCE                             MEMORANDUM OF POINTS AND
                                                            )    AUTHORITES IN OPPOSITION TO
     COMPANY, a corporation; and DOES 1                     )
15   through 10, inclusive,                                      MOTION BY DEFENDANT CIGNA TO
                                                            )    CONSOLIDATE THIS CASE WITH THE
16                   Defendants.                            )    PUTATIVE CLASS ACTION LAWSUIT
                                                            )    CAPTIONED PRS, ET AL VS. CIGNA, ET
17
                                                            )    AL CASE NO.: 20-CV-12251-EJD
18                                                          )
                                                            )    Date:    November 19, 2020
19                                                          )    Time:    9:00 a.m.
                                                            )    Judge:   Hon. Edward J. Davila
20
                                                            )    Dept:    Courtroom 4- 5th Floor
21                                                          )
                                                            )
22                                                          )
23                                                          )
                                                            )
24                                                          )
                                                            )
25
                                                            )
26                                                          )
                                                            )
27                                                          )_
28



                                                                 -1-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 2 of 6



 1                                     I. INTRODUCTORY STATEMENT
 2           This lawsuit involves Plaintiff SUMMIT ESTATE, INC.'s (hereinafter "SUMMIT") causes
 3   of action against Defendant Cigna Health and Life Insurance Company (hereinafter referred to as
 4   “CIGNA”) for underpayment of substance abuse treatment services provided by SUMMIT to its
 5   patients who were insured by Defendant CIGNA.
 6           Summit Estate filed a prior lawsuit filed in state court on May 1, 2017, and removed to
 7   federal court, entitled Summit Estate v. Cigna Health and Life Insurance Company, Northern District
 8   of California Case No.: 5:17-cv-03871-LHK (the previous individual Summit case) which involved
 9   exactly the same claims as this captioned Summit case. After motions, disclosures and mediation, on
10   April 18, 2018 the previous individual Summit case was voluntarily dismissed by the parties who
11   agreed to work toward reprocessing and/or resolution of the claims at issue in that previous action
12   pursuant to a tolling agreement.
13           Unfortunately, after much effort and time, the claims from the previous dismissed litigation
14   did not get resolved and this follow up lawsuit was filed. The complaint in this individual Summit
15   lawsuit makes it clear that it only includes exactly the same claims from the previous lawsuit at
16   paragraph 4 which states:
17                 “This lawsuit involves only the same claims and patients that were the subject of
18
           a prior lawsuit in this court entitled Summit Estate v. CIGNA, Case No.: 17-CV-03871-
           LHK, that the parties agreed to dismiss with prejudice subject to a tolling agreement so
19         they could engage in efforts to reprocess claims and try to resolve any issues regarding
           the claims identified in paragraph 5 herein. This lawsuit only alleges the same causes of
20         action that remained viable in the prior litigation after two motions to dismiss.”
21

22           The two motions to dismiss referred to above determined issues that have been raised by the

23
     Defendants in the pending motions to dismiss in PRS class action in which Defendants assert ERISA

24   preemption and challenge the pleading sufficiency of the state law causes of action.

25           In the prior dismissed Summit case, Case No.: 5:17-cv-03871-LHK, with regard to the first

26
     motion to dismiss, the court ruled that the state law causes of action were not conflict preempted by

27   ERISA, and that the oral/implied breach of contract and negligent misrepresentation claims were

28
     properly pled. Summit Estate, Inc. v. Cigna Healthcare of California, Inc., 2017 U.S. Dist. LEXIS
     167462 (N.D. Cal. Oct. 10, 2017), pages 4 and 14.

                                                                 -2-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 3 of 6



 1           In the second motion to dismiss, the court found that the fraud claims were properly pled and
 2   denied the motion as to those claims. Summit Estate v. Cigna, No. 5:17-cv-03871-LHK, Doc. No.
 3   53, page 9.
 4           None of the claims for payment of substance use disorder treatment at issue in this individual
 5   Summit cases are the same as the claims which are part of the PRS class action lawsuit filed on April
 6   2, 2020. To Summit’s knowledge, the pending individual Summit lawsuit and the PRS class action
 7   lawsuit involve different patients as well as completely different claims for different dates of service.
 8   The claims at issue in the pending individual Summit case and the PRS class action involve different
 9   types of substance use disorder treatment services. This individual Summit case involves claims for
10   residential treatment care, partial hospitalization and intensive outpatient care. The PRS class action
11   lawsuit only involves intensive outpatient care claims.
12           SUMMIT opposes the motion to consolidate on the grounds that consolidation will prejudice
13   it by dramatically increasing its attorney fees and costs, and by delaying resolution of the old claims
14   at issue in this lawsuit.
15                               II. LEGAL STANDARD FOR CONSOLIDATION
16           Federal Rules of Civil Procedure, Rule 42, allows the court in its discretion to consolidate
17   actions, providing as follows:
18                   “(a) Consolidation. If actions before the court involve a common question of
19
             law or fact, the court may:
                     (1) join for hearing or trial any or all matters at issue in the actions;
20                   (2) consolidate the actions; or
                     (3) issue any other orders to avoid unnecessary cost or delay.
21                   (b) Separate Trials. For convenience, to avoid prejudice, or to expedite and
22           economize, the court may order a separate trial of one or more separate issues, claims,
             crossclaims, counterclaims, or third-party claims. When ordering a separate trial, the
23           court must preserve any federal right to a jury trial.”
24
             The burden to show that consolidation is desirable rests with the moving party. See DMF,
25
     Inc. v. AMP Plus, Inc., 2019 WL 9077477, at *6 (C.D. Cal. Dec. 13, 2019). In Huene vs. United
26
     States, 743 F.3d 703 (9th Cir. 1984) the court discussed the factors the court should consider in
27
     evaluating a consolidation request and stated as follows at page 704:
28



                                                                 -3-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 4 of 6



 1                 “The district court, in exercising its broad discretion to order consolidation of
 2
           actions presenting a common issue of law or fact under Rule 42(a), weighs the saving of
           time and effort consolidation would produce against any inconvenience, delay, or
 3         expense that it would cause.”
 4
             Weighing these factors in the individual and class action cases results in the conclusion that
 5
     Defendants have not met their burden of showing that consolidation would be beneficial and
 6
     consolidation of the two causes would not be appropriate.
 7
             III. CONSOLIDATION WOULD NOT SERVE JUDICIAL ECONOMY, WOULD
 8
     PREJUDICE PLAINTIFF SUMMIT ESTATE, AND HAS THE POTENTIONAL TO
 9
     CREATE SIGNIFICANT CONFUSION
10
             The claims at issue in the individual Summit cases involve different patients than the claims
11
     at issue in the PRS class action lawsuit. Since the time of the claims at issue in the individual
12
     Summit case, Summit has had changes in corporate structure and management making it effectively
13
     a different company, with different personnel. Thus, not only will the witnesses for Defendant Cigna
14
     undoubtedly be different, the witnesses for Summit for the most part will be as well.
15
             To Summit’s knowledge, the pending individual Summit lawsuit and the PRS class action
16
     lawsuit involve different patients as well as completely different claims for different dates of service.
17
     Summit would be prejudiced if these cases are consolidated. This case is past the pleading motion
18
     stage, and after a few depositions, could be ready for trial. After all this time, Summit would
19
     potentially suffer from significant delay if required to tag along with the class action lawsuit.
20
             The claims at issue in the pending individual Summit case and the PRS class action involve
21
     different types of substance use disorder treatment services. The individual Summit case involves
22
     claims for residential treatment care, partial hospitalization and intensive outpatient care. The PRS
23
     class action lawsuit only involves intensive outpatient care claims. The different types of claims
24
     create different issues regarding payment amounts, authorizations and other issues which would
25
     make it confusing should these cases be consolidated.
26
             Although this individual Summit case has claims in which Viant was involved, Viant is not
27
     named as a Defendant as it is in the PRS class action lawsuit. The individual Summit lawsuit alleges
28



                                                                 -4-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 5 of 6



 1   only basic state common law claims, not complex sophisticated claims like RICO or Sherman act
 2   violations.
 3           The prior dismissed Summit case, Case No.: 5:17-cv-03871-LHK had rulings on two motions
 4   to dismiss resulting in the exact same California state law causes of action alleged in this case
 5   remaining intact, and because many of the same ERISA preemption and pleading sufficiency issues
 6   have been raised in the PRS class action
 7           Counsel for Summit was not served with the Defendants pending motion to consolidate (nor
 8   was he contacted informally to discuss the issue). Shouldn’t Summit, and its counsel in this case, at
 9   least have the opportunity to express a position on the consolidation issue?
10         IV. CONCLUSION
11           By reason of the foregoing, it is respectfully requested that the individual and class action
12   lawsuits be kept separate to avoid prejudice, confusion and delay.
13   Dated: September 8, 2020                          LAW OFFICE OF JOHN W. TOWER
14

15
                                                       By: /s/ John W. Tower
16                                                          JOHN W. TOWER
17                                                          Attorney for Plaintiff
                                                            Summit Estate, Inc.
18

19

20

21

22

23

24

25

26

27

28



                                                                 -5-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
           Case 5:20-cv-04697-EJD Document 17 Filed 09/09/20 Page 6 of 6



 1

 2                                         CERTIFICATE OF SERVICE
 3

 4           The undersigned hereby certifies that a true and correct copy of the above and foregoing
 5   document has been served on September 9, 2020, to all counsel of record who are registered
 6   CM/ECF users via the Courts CM/ECF system. Any counsel record who are not registered through
 7   the courts CM/ECF system will be served by email or other means permitted by court rules.
 8

 9

10

11                                                               /s/ John W. Tower
12
                                                                JOHN W. TOWER
                                                                Attorney for Plaintiff
13                                                              SUMMIT ESTATE, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                 -6-
         __________________________________________________________________________________________________
       Memorandum of Points and Authorities in Opposition to Motion to Consolidate – SUMMIT ESTATE v. CIGNA HEALTH AND
                                         LIFE INSURANCE COMPANY 5:20-cv-04697-EJD
